Citation Nr: 0632390	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased compensable rating for bilateral 
hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1967 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas. 

The veteran requested a hearing before a member of the Board, 
but he subsequently withdrew his request.  38 C.F.R. § 20.704 
(2006).


FINDING OF FACT

Bilateral hearing loss is manifested by an average pure tone 
threshold of 63 decibels in the right ear and 55 in the left 
ear with discrimination ability of 88 percent in the right 
ear and 84 percent in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2002.  In the notice, the veteran was informed of 
the type of evidence needed to substantiate the claim for 
increased, namely, that the disability had gotten worse.  The 
veteran was also informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of  VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the degree of disability is the 
issue on appeal, the RO was required by law to provide notice 
of the rating criteria, which was accomplished, and since the 
Board is denying the claim, no disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

In September 2006, the veteran's representative claimed that 
the veteran's hearing loss was worse than originally rated 
and the available evidence was too old to adequately evaluate 
the disability, and he requested that the veteran be 
reexamined.  The duty to assist includes providing a medical 
examination when such is necessary to make a decision on the 
claim.  The claimant was afforded an examination in November 
2002.  Reexamination will be requested whenever there is a 
need to verify either the continued existence or the current 
severity of a disability. 38 C.F.R. § 3.327(a).  Generally, a 
reexamination is required if the evidence indicates that 
there has been a material change in a disability.  As there 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disability since he was last examined, and as the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted, VAOPGCPREC 11-95, the 
Board is deciding the appeal on the current record. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded a VA examination.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).

Analysis

The record contains a VA audiological evaluation, dated in 
November 2002. 

The puretone thresholds in HERTZ at the tested frequencies of 
1000 2000 3000 4000 were in the RIGHT ear 30 40 85 95 
decibels, and in the LEFT ear 15 30 80 95 decibels.  The 
average decibel loss in the right ear was 63 and the average 
in the left ear was 55.  Speech recognition ability in the 
right ear was 88 percent and 84 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of III for the 
right ear (between 58 and 65 percent average of pure tone 
decibel hearing loss, with between 84 and 90 percent speech 
discrimination) and of II for the left ear (between 50 and 57 
average pure tone decibel hearing loss, with between 84 and 
90 percent speech discrimination). Entering the numeral 
designations of III and II to TABLE VII yields a disability 
rating of zero percent under Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86 (in an exceptional pattern 
of hearing impairment an alternate TABLE VIa is used to 
determine the numerical designation for puretone threshold 
and the higher numerical designation for either TABLE VI or 
TABLE VIa is used to rated the hearing loss).

For these reasons, the preponderance of the evidence is 
against the claim, and a compensable rating for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
GEORGE E. GUIDO JR
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


